Citation Nr: 0030043	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
sarcoidosis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 10, 
1998, to April 9, 1998.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

The Board initially notes that the veteran has raised the 
issue of entitlement to service connection on a secondary 
basis for psychiatric disability.  In addition, at his 
November 1999 hearing before a hearing officer, the veteran 
raised the issues of entitlement to service connection on a 
secondary basis for gastrointestinal, liver, orthopedic and 
bilateral eye disabilities.  These matters have not been 
addressed by the RO.

The Board also notes that during the pendency of this appeal 
but after the case was forwarded to the Board, the Veterans 
Claims Assistance of Act of 2000, P. L. No. 106-475 (Nov. 9, 
2000) became effective.  This liberalizing law is applicable 
to the appellant's appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Briefly, service connection for sarcoidosis was granted in a 
December 1998 rating decision and the disability was 
evaluated as 30 percent disabling.  The rating assigned was 
based on the report of a July 1998 VA general medical 
examination, which contains only minimal findings with 
respect to that disability.  That examination did not include 
pulmonary function tests, and the veteran has not undergone a 
VA examination since July 1998.  

Sarcoidosis is evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6846 (1999).  That code provides that disability ratings 
in excess of 30 percent are available where the evidence 
shows findings such as pulmonary involvement requiring 
systemic high dose corticosteroids for control, cor 
pulmonale, cardiac involvement with congestive heart failure, 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  That code also provides, 
however, that active disease or residuals can be rated as 
chronic bronchitis under 38 C.F.R. § 4.97, Diagnostic Code 
6600.  In addition, extra-pulmonary involvement is rated 
under the specific body system involved.  Under the 
circumstances, therefore, the Board is of the opinion that 
further examination of the veteran is required in order to 
properly rate the veteran's sarcoidosis.

The record reflects that the veteran, at enlistment, was 
noted to have a blood pressure reading of 140/90.  Service 
medical records document occasionally elevated blood pressure 
readings, but in March 1998, a medical corpsman concluded 
that the veteran was normotensive outside of dental 
appointments.  In essence, the corpsman concluded that the 
elevated readings noted during service were transient and 
secondary to anxiety produced in association with dental 
treatment.  Shortly before discharge, however, the veteran 
was advised to continue serial blood pressure checks 
biweekly.

Following discharge, the veteran was afforded a VA 
examination in July 1998, at which time the examiner 
concluded that the veteran did have hypertension.  Notably, 
however, the examiner did not address the etiology of the 
disability.  

The Board lastly notes that the veteran may be in receipt of 
VA vocational rehabilitation benefits; there is no indication 
that the RO has sought to obtain the veteran's vocational 
rehabilitation folder. 

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain the veteran's 
complete vocational rehabilitation 
file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and 
request him to provide the 
outstanding medical records.

3.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the veteran's sarcoidosis and 
associated disorders.  All necessary 
evaluations, tests, and studies, 
including pulmonary function studies 
and tests of maximum exercise 
capacity, should be performed, and 
the examiner is to set forth all 
findings in detail.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to the examiner for review, and the 
examiner should be requested to 
review the claims file thoroughly 
and specify all manifestations of 
the veteran's sarcoidosis and 
associated disorders.  If necessary, 
examinations should be conducted by 
specialists in other fields to 
determine the nature and extent of 
all components of the disability.  
The examiner should identify whether 
any cor pulmonale, pulmonary 
hypertension or right ventricular 
hypertrophy is present, and should 
comment on the need, if any, for 
outpatient oxygen therapy.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's sarcoidosis and any 
associated disorders on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The 
examination report(s) is (are) to 
reflect that a review of the claims 
file was made.  The examination 
report(s) must be typed. 

4.  The veteran should also be 
afforded a VA cardiovascular 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veteran's hypertension.  Any 
indicated studies should be 
performed.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's 
hypertension is etiology related to 
service or was caused or chronically 
worsened by the veteran's service-
connected sarcoidosis.  The 
rationale for all opinions expressed 
should be provided.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to the examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed. 

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of P. L. No. 106-475.  
Then, the RO should adjudicate the 
claims for service connection on a 
secondary basis for psychiatric, 
gastrointestinal, liver, orthopedic 
and bilateral eye disabilities, to 
include consideration of Allen v. 
Brown, 7 Vet. App. 439 (1995), and 
readjudicate the issues on appeal.  
The RO should also consider whether 
the case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should then be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


